NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAR 3 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 DEIBY VILLALOBOS-BONILLA;                       No. 11-70977
 FRANKLIN JAVIER BONILLA,
                                                 Agency Nos.      A098-650-639
               Petitioners,                                       A098-650-638

     v.
                                                 MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

               Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 24, 2016**

Before:      LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Deiby Villalobos-Bonilla and Franklin Javier Bonilla, natives and citizens of

Honduras, petition pro se for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s decision denying their

applications for asylum and withholding of removal. Our jurisdiction is governed

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we

deny in part and dismiss in part the petition for review.

      We reject petitioners’ request to submit additional evidence.     See Fisher v.

INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc) (the court’s review is limited to the

administrative record).

      Substantial evidence supports the agency’s conclusion that petitioners did

not establish past persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016 (9th

Cir. 2003) (persecution is “an extreme concept”) (internal quotation and citation

omitted). Substantial evidence also supports the agency’s conclusion that

petitioners failed to establish the harm they fear would be on account of a protected

ground. See Zetino v. Holder, 622 F.3d 1007, 1015-1016 (9th Cir. 2010). Thus,

petitioners’ asylum claims fail.

      Because petitioners failed to establish eligibility for asylum, their

withholding of removal claims necessarily fail. See Zehatye, 453 F.3d at 1190.

      Finally, we lack jurisdiction to consider petitioners’ contentions as to

counsel’s allegedly deficient performance because they did not raise this issue to

the agency. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004)

                                          2                                      11-70977
(petitioners must exhaust claims in administrative proceedings below).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                11-70977